Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-10 are pending, claims 1 and 10 are amended, and claims 6-9 are withdrawn. 
Election/Restrictions
Claims 6-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022Applicant’s election without traverse of species A, figure 5 in the reply filed on 11/17/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “said deflector assembly being movably supported relative to the sprinkler body at least one pin” fails to specify the relationship of the pin in the claim, the examiner suggests adding the word and “and at least one pin.” 
The term “generally” in claim 4 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “generally perpendicular” and ”generally parallel” with respect to the two potions of the deflector/slot has been rendered indefinite by use of the term “generally” as it is unclear to what extent the slots/canopy cannot be perpendicular/parallel and be considered to be “generally” perpendicular/parallel. Can there be a 5 or 10 degrees shift away from being perpendicular/parallel and still be considered “generally” perpendicular/parallel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abels (U.S. 2014/0076585) in view of Meyer (U.S. 5,829,532).
With respect to claim 1, Abels discloses a concealed sprinkler (title, figures 1c, 1f, and 7), comprising: 
a sprinkler body (the body of 20) having a flow passage (24) therethrough with an inlet end (at 26) and an outlet end (28) disposed along a center axis (axis at A); 
a closure device (60) secured at the outlet end of the flow passage by a heat responsive trigger (trigger assembly 62, including 64/66); 
a housing surrounding the closure device (housing of 30 as it extends from the outer wall to the bottom adjacent 60); 
a deflector assembly (14) disposed with the housing (see figures 1c, 1f and 7), the deflector assembly including a deflector plate (54) and a button secured (44) to an upstream side of the deflector plate, said deflector assembly being movably supported relative to the sprinkler body at least one pin (pins 48a-b),
wherein the heat responsive trigger includes a soldered element assembly (74-76) and a pair of levers (68a-68b) that each engage an inner shoulder of the housing (see figures 1c-1e and figure 7) and an aperture of the soldered element assembly (78), and 
wherein the soldered element assembly comprises a terminal wall transverse to center axis (the terminal wall of 76) and a peripheral wall contiguous the terminal wall (figure 1, at 80), the peripheral wall being disposed along the center axis (figure 1) toward the deflector assembly (figure 1) and about the pair of levers within at least a portion of the housing (figures 1-1e). Abels fails to disclose said button defining an aperture that extends unobstructed all the way through the button from an upstream side to a downstream side.
Meyer, figure 2, discloses a button 66 (called a nose piece), with an aperture through said button that extends unobstructed all the way through the button from an upstream side to a downstream side (see aperture 66d inside 60 in figure 2). Column 6 rows 40-47 discloses the central bore allows for the water being applied to the sprinkler to be utilized directly under the sprinkler allowing for the area directly beneath the sprinkler to be suppressed if a fire originates there. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hole going unobstructed through the button as disclosed by Meyer into the sprinkler system of Abels and its button to allow for fire suppression of the fire beneath the sprinkler as desired. 
With respect to claim 2, Abels discloses said button includes a flange portion (57) that is staked within an aperture in the deflector plate (see figure 1c-1f).  
With respect to claim 3, Abels discloses said deflector plate includes a plurality of slots extending inward from a periphery thereof (figures 1a and 3a, the slots of the deflector, paragraph 0065, see also figures 7c/7d and 10/10a).  
With respect to claim 4, Abels discloses said plurality of slots are disposed within a planar portion that is generally perpendicular to a center axis of the flow passage (as shown in figures 7c/7d and 10/10a) in the deflector further includes a canopy portion (254) that is generally parallel to the center axis (see figures 7c/10d and 10/10a).  
With respect to claim 5, Abels as modified discloses the aperture in the button is disposed along a center axis of the flow passage (as shown by Meyer).  
With respect to claim 10, Abels discloses the heat responsive trigger further comprises a lever bar (figure 1e, 64) having a threaded aperture (paragraph 0115) receiving a set screw (45), said set screw being further received in a recessed cavity in an end of the button (figure 1e, paragraph 0115).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752